Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14157 TELEPHONE AND DATA SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 36-2669023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 North LaSalle Street, Chicago, Illinois 60602 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (312) 630-1900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b‑2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2012 Common Shares, $.01 par value 101,411,521 Shares Series A Common Shares, $.01 par value 7,131,832 Shares Table of Contents Telephone and Data Systems, Inc. Quarterly Report on Form 10-Q For the Quarterly Period Ended March 31, 2012 Index Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) 3 Consolidated Statement of Operations Three Months Ended March 31, 2012 and 2011 3 Consolidated Statement of Comprehensive Income Three Months Ended March 31, 2012 and 2011 4 Consolidated Statement of Cash Flows Three Months Ended March 31, 2012 and 2011 5 Consolidated Balance Sheet March 31, 2012 and December 31, 2011 6 Consolidated Statement of Changes in Equity Three Months Ended March 31, 2012 and 2011 8 Notes to Consolidated Financial Statements 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Overview 22 Three Months Ended March 31, 2012 and 2011 Results of Operations — Consolidated 28 Results of Operations — U.S. Cellular 30 Results of Operations — TDS Telecom 35 Recent Accounting Pronouncements 40 Financial Resources 40 Liquidity and Capital Resources 43 Application of Critical Accounting Policies and Estimates 46 Safe Harbor Cautionary Statement 47 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 51 Part II. Other Information Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 5. Other Information 53 Item 6. Exhibits 53 Signatures Table of Contents Part I. Financial Information Item 1. Financial Statements Telephone and Data Systems, Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended March 31, (Dollars and shares in thousands, except per share amounts) Operating revenues $ 1,305,791 $ 1,258,681 Operating expenses Cost of services and products (excluding Depreciation, amortization and accretion expense reported below) 509,211 486,746 Selling, general and administrative 507,599 491,106 Depreciation, amortization and accretion 197,434 190,813 (Gain) loss on asset disposals, net (2,095 ) 1,143 Total operating expenses 1,212,149 1,169,808 Operating income 93,642 88,873 Investment and other income (expense) Equity in earnings of unconsolidated entities 23,389 19,388 Interest and dividend income 2,183 2,624 Interest expense (24,464 ) (26,509 ) Other, net 228 80 Total investment and other income (expense) 1,336 (4,417 ) Income before income taxes 94,978 84,456 Income tax expense 27,412 30,159 Net income 67,566 54,297 Less: Net income attributable to noncontrolling interests, net of tax (15,312 ) (10,793 ) Net income attributable to TDS shareholders 52,254 43,504 Preferred dividend requirement (12 ) (12 ) Net income available to common shareholders $ 52,242 $ 43,492 Basic weighted average shares outstanding (1) 108,653 108,936 Basic earnings per share attributable to TDS shareholders (1) $ 0.48 $ 0.40 Diluted weighted average shares outstanding (1) 109,098 109,715 Diluted earnings per share attributable to TDS shareholders (1) $ 0.48 $ 0.39 Dividends per share (2) $ 0.1225 $ 0.1175 On January13, 2012, TDS shareholders approved a Share Consolidation Amendment to the Restated Certificate of Incorporation of TDS. Average basic and diluted shares outstanding used to calculate earnings per share for the comparative period presented have been retroactively restated to reflect the impact of the increased shares outstanding as a result of the Share Consolidation Amendment. Dividends per share reflects the amount paid per share outstanding at the date the dividend was declared and has not been retroactively adjusted to reflect the impact of the Share Consolidation Amendment. The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Telephone and Data Systems, Inc. Consolidated Statement of Comprehensive Income (Unaudited) Three Months Ended March 31, (Dollars in thousands) Net income $ 67,566 $ 54,297 Net change in accumulated other comprehensive income Change in net unrealized gain (loss) on equity investments — — Change related to retirement plan Amounts included in net periodic benefit cost for the period Amortization of prior service cost (934 ) (954 ) Amortization of unrecognized net loss 623 480 (311 ) (474 ) Deferred income taxes 470 523 Net change related to retirement plan 159 49 Net change in accumulated other comprehensive income 159 49 Comprehensive income 67,725 54,346 Less: Comprehensive income attributable to noncontrolling interest (15,312 ) (10,793 ) Comprehensive income attributable to TDS Shareholders $ 52,413 $ 43,553 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Telephone and Data Systems, Inc. Consolidated Statement of Cash Flows (Unaudited) Three Months Ended March 31, (Dollars in thousands) Cash flows from operating activities Net income $ 67,566 $ 54,297 Add (deduct) adjustments to reconcile net income to net cash flows from operating activities Depreciation, amortization and accretion 197,434 190,813 Bad debts expense 15,105 14,285 Stock-based compensation expense 10,330 9,459 Deferred income taxes, net 6,187 47,841 Equity in earnings of unconsolidated entities (23,389 ) (19,388 ) Distributions from unconsolidated entities 2,938 8,439 (Gain) loss on asset disposals, net (2,095 ) 1,143 Noncash interest expense 862 875 Other operating activities 852 1,159 Changes in assets and liabilities from operations Accounts receivable 38,941 8,438 Inventory (4,842 ) 2,978 Accounts payable (25,372 ) 56,189 Customer deposits and deferred revenues 10,745 10,342 Accrued taxes 82,014 18,832 Accrued interest 9,117 15,072 Other assets and liabilities (104,148 ) (87,732 ) 282,245 333,042 Cash flows from investing activities Cash used for additions to property, plant and equipment (242,611 ) (157,897 ) Cash paid for acquisitions and licenses (11,096 ) — Cash received from divestitures 50,036 — Cash paid for investments (10,000 ) — Cash received for investments 20,249 122,785 Transfer of cash to Restricted cash — (282,500 ) Other investing activities (436 ) (1,503 ) (193,858 ) (319,115 ) Cash flows from financing activities Repayment of long-term debt (493 ) (402 ) Issuance of long-term debt 358 300,000 TDS Common Shares and Special Common Shares reissued for benefit plans, net of tax payments (33 ) 587 U.S. Cellular Common Shares reissued for benefit plans, net of tax payments 357 1,305 Repurchase of TDS Common and Special Common Shares — (11,603 ) Repurchase of U.S. Cellular Common Shares — (17,357 ) Dividends paid (13,301 ) (12,197 ) Payment of debt issuance costs — (9,848 ) Distributions to noncontrolling interests (218 ) (686 ) Other financing activities 798 968 (12,532 ) 250,767 Net increase in cash and cash equivalents 75,855 264,694 Cash and cash equivalents Beginning of period 563,275 341,683 End of period $ 639,130 $ 606,377 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Telephone and Data Systems, Inc. Consolidated Balance Sheet — Assets (Unaudited) March 31, December 31, (Dollars in thousands) Current assets Cash and cash equivalents $ 639,130 $ 563,275 Short-term investments 229,975 246,273 Accounts receivable Due from customers and agents, less allowances of $23,891 and $25,738, respectively 348,371 393,978 Other, less allowances of $5,464 and $5,333, respectively 147,038 148,599 Inventory 134,929 130,044 Net deferred income tax asset 40,898 40,898 Prepaid expenses 84,201 80,628 Income taxes receivable 9,314 85,636 Other current assets 18,117 16,349 1,651,973 1,705,680 Assets held for sale — 49,647 Investments Licenses 1,505,110 1,494,014 Goodwill 796,819 797,077 Other intangible assets, net of accumulated amortization of $133,984 and $131,101, respectively 47,851 50,734 Investments in unconsolidated entities 191,644 173,710 Long-term investments 50,333 45,138 Other investments 1,096 3,072 2,592,853 2,563,745 Property, plant and equipment In service and under construction 10,341,851 10,197,596 Less: Accumulated depreciation 6,518,118 6,413,061 3,823,733 3,784,535 Other assets and deferred charges 104,109 97,398 Total assets $ 8,172,668 $ 8,201,005 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents Telephone and Data Systems, Inc. Consolidated Balance Sheet — Liabilities and Equity (Unaudited) March 31, December 31, (Dollars and shares in thousands) Current liabilities Current portion of long-term debt $ 1,420 $ 1,509 Accounts payable 327,376 364,746 Customer deposits and deferred revenues 218,316 207,633 Accrued interest 16,518 7,456 Accrued taxes 46,671 41,069 Accrued compensation 54,990 107,719 Other current liabilities 94,536 144,001 759,827 874,133 Liabilities held for sale — 1,051 Deferred liabilities and credits Net deferred income tax liability 821,115 808,713 Other deferred liabilities and credits 391,397 383,567 Long-term debt 1,529,988 1,529,857 Commitments and contingencies — — Noncontrolling interests with redemption features 1,064 1,005 Equity TDS shareholders’ equity Series A Common and Common Shares (1) Authorized 290,000 shares (25,000 Series A Common and 265,000 Common Shares) (1) Issued 132,634 shares (7,132 Series A Common and 125,502 Common Shares) and 132,621 shares (7,119 Series A Common and 125,502 Common Shares), respectively (1) Outstanding 108,544 shares (7,132 Series A Common and 101,412 Common Shares) and 108,456 shares (7,119 Series A Common and 101,337 Common Shares), respectively (1) Par Value ($.01 per share) ($71 Series A Common and $1,255 Common Shares) (1) 1,326 1,326 Capital in excess of par value (1) 2,278,384 2,268,711 Treasury shares at cost: 24,090 and 24,165 Common Shares, respectively (1) (746,988 ) (750,921 ) Accumulated other comprehensive loss (8,695 ) (8,854 ) Retained earnings (1) 2,487,936 2,451,899 Total TDS shareholders' equity 4,011,963 3,962,161 Preferred shares 830 830 Noncontrolling interests 656,484 639,688 Total equity 4,669,277 4,602,679 Total liabilities and equity $ 8,172,668 $ 8,201,005 The December 31, 2011 amounts reflect the impact of the Share Consolidation Amendment to the Restated Certificate of Incorporation of TDS, as approved by the TDS shareholders on January 13, 2012. The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents Telephone and Data Systems, Inc. Consolidated Statement of Changes in Equity (Unaudited) TDS Shareholders (Dollars in thousands) Series A Common and Common Shares (1) Capital in Excess of Par Value (1) Treasury Common Shares(1) Accumulated Other Comprehensive Income (Loss) Retained Earnings (1) Total TDS Shareholders' Equity (1) Preferred Shares Non controlling Interests Total Equity (1) December 31, 2011 $ $ $ ) $ ) $ Add (Deduct) Net income attributable to TDS shareholders — 52,254 52,254 — — 52,254 Net income attributable to noncontrolling interests classified as equity — 15,252 15,252 Change related to retirement plan — — — 159 — 159 — — 159 Common and Series A Common Shares dividends — (13,289 ) (13,289 ) — — (13,289 ) Preferred dividend requirement — (12 ) (12 ) — — (12 ) Dividend reinvestment plan — 296 2,703 — (1,585 ) 1,414 — — 1,414 Incentive and compensation plans — 444 1,230 — (1,331 ) 343 — — 343 Adjust investment in subsidiaries for repurchases, issuances, and other compensation plans — 4,157 — — — 4,157 — 1,678 5,835 Stock-based compensation awards (2) — 4,845 — — — 4,845 — — 4,845 Tax windfall (shortfall) from stock awards (3) — (69 ) — — — (69 ) — — (69 ) Distributions to noncontrolling interests — (218 ) (218 ) Other — 84 84 March 31, 2012 $ $ $ ) $ ) $ 8 Table of Contents Telephone and Data Systems, Inc. Consolidated Statement of Changes in Equity (Unaudited) TDS Shareholders (Dollars in thousands) Series A Common, Special Common and Common Shares Capital in Excess of Par Value Treasury Special Common and Common Shares Accumulated Other Comprehensive Income (Loss) Retained Earnings Total TDS Shareholders' Equity Preferred Shares Non controlling Interests Total Equity December 31, 2010 $ $ $ ) $ ) $ Add (Deduct) Net income attributable to TDS shareholders — 43,504 43,504 — — 43,504 Net income attributable to noncontrolling interests classified as equity — 10,754 10,754 Change related to retirement plan — — — 49 — 49 — — 49 Common, Special Common and Series A Common Shares dividends — (12,185 ) (12,185 ) — — (12,185 ) Preferred dividend requirement — (12 ) (12 ) — — (12 ) Repurchase of shares — — (11,603 ) — — (11,603 ) — — (11,603 ) Dividend reinvestment plan — 32 1,238 — (295 ) 975 — — 975 Incentive and compensation plans — 489 997 — (455 ) 1,031 — — 1,031 Adjust investment in subsidiaries for repurchases, issuances and other compensation plans — 1,985 — — — 1,985 — (12,201 ) (10,216 ) Stock-based compensation awards (2) — 3,667 — — — 3,667 — — 3,667 Tax windfall (shortfall) from from stock awards (3) — (254 ) — — — (254 ) — — (254 ) Distributions to noncontrolling interests — (686 ) (686 ) March 31, 2011 $ $ $ ) $ ) $ The December 31, 2011 amounts reflect the impact of the Share Consolidation Amendment to the Restated Certificate of Incorporation of TDS, as approved by the TDS shareholders on January 13, 2012. Reflects TDS Corporate and TDS Telecom's current year stock-based compensation awards impact on Capital in excess of par value. U.S. Cellular's amounts are included in Adjust investment in subsidiaries for repurchases, issuances and other compensation plans. Reflects tax windfalls/(shortfalls) associated with the exercise of options and the vesting of restricted stock awards of TDS Common Shares and TDS Special Common Shares. U.S. Cellular's tax windfalls/(shortfalls) associated with the exercise of options and vesting of restricted stock awards of U.S. Cellular are included in Adjust investment in subsidiaries for repurchases, issuances, and other compensation plans. The accompanying notes are an integral part of these consolidated financial statements. 9 Table of Contents Telephone and Data Systems, Inc. Notes to Consolidated Financial Statements 1. Basis of Presentation The accounting policies of Telephone and Data Systems, Inc. (“TDS”) conform to accounting principles generally accepted in the United States of America (“GAAP”) as set forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”). The consolidated financial statements include the accounts of TDS and its majority-owned subsidiaries, including TDS’ 84%-owned wireless telephone subsidiary, United States Cellular Corporation (“U.S. Cellular”), TDS’ wholly-owned wireline telephone subsidiary, TDS Telecommunications Corporation (“TDS Telecom”), TDS’ majority-owned printing and distribution company, Suttle-Straus, Inc. and TDS’ majority-owned wireless telephone subsidiary Airadigm Communications, Inc. (“Airadigm”). In addition, the consolidated financial statements include certain entities in which TDS has a variable interest that require consolidation under GAAP. All material intercompany accounts and transactions have been eliminated. The consolidated financial statements included herein have been prepared by TDS, without audit, pursuant to the rulesand regulations of the Securities and Exchange Commission (“SEC”). Certain information and disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. However, TDS believes that the disclosures included herein are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in TDS’ Annual Report on Form10-K (“Form10-K”) for the year ended December 31, 2011. Historically, TDS had reported the following business segments: U.S. Cellular, Incumbent Local Exchange Carrier (“ILEC”) (which included Hosted and Managed Services (“HMS”) operations), Competitive Local Exchange Carrier (“CLEC”), and Non-Reportable Segment which includes Suttle-Straus and Airadigm. TDS’ Corporate operations and intercompany eliminations have been included in “Other Reconciling Items” for purposes of business segment disclosure. As a result of recent acquisitions and changes in TDS’ strategy, operations, personnel and internal reporting, TDS has reevaluated its reportable business segments during the quarter ended March 31, 2012. TDS’ business segments as of March 31, 2012, are U.S. Cellular, ILEC, CLEC, HMS and the Non-Reportable Segment. Periods presented for comparative purposes have been re-presented to conform to this revised presentation. The accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring items, unless otherwise disclosed) necessaryfora fair statement ofthe financial position as of March 31, 2012 and December 31, 2011, and the results of operations, changes in comprehensive income, cash flows and changes in equity for the three months ended March 31, 2012 and 2011. The results of operations, comprehensive income, cash flows and changes in equity for the three months ended March 31, 2012 are not necessarily indicative of the results to be expected for the full year. Recent Accounting Pronouncements As of March 31, 2012, there are no recent accounting pronouncements that are expected to have a material impact on TDS’ financial position or results of operations. Agent Liabilities U.S. Cellular has relationships with agents, which are independent businesses that obtain customers for U.S. Cellular. At March 31, 2012 and December 31, 2011, U.S. Cellular had accrued $43.8 million and $75.3 million, respectively, for amounts due to agents, including rebates and commissions. These amounts are included in Other current liabilities in the Consolidated Balance Sheet. Amounts Collected from Customers and Remitted to Governmental Authorities If a tax is assessed upon the customer and TDS merely acts as an agent in collecting the tax on behalf of the imposing governmental authority, then amounts collected from customers and remitted to governmental authorities are recorded on a net basis within a tax liability account in the Consolidated Balance Sheet. If the tax is assessed upon TDS, then amounts collected from customers as recovery of the tax are recorded in Operating revenues and amounts remitted to governmental authorities are recorded in Selling, general and administrative expenses in the Consolidated Statement of Operations. The amounts recorded gross in revenues that are billed to customers and remitted to governmental authorities totaled $39.6 million for the three months ended March 31, 2012 and $35.5 million for the three months ended March 31, 2011. 10 Table of Contents 2. Revision of Prior Period Amounts In preparing its Consolidated Statement of Cash Flows for the year ended December31, 2011, TDS discovered certain errors related to the classification of outstanding checks with the right of offset and the classification of Accounts payable for Additions to property, plant and equipment. These errors resulted in the misstatement of Cash and cash equivalents and Accounts payable as of December31, 2010 and each quarterly period in 2011, and the misstatement of Cash flows from operating activities and Cash flows from investing activities for the years ended December31, 2010 and 2009 and each of the quarterly periods in 2011 and 2010. In accordance with SEC Staff Accounting Bulletin Nos.99 and 108 (“SAB99” and “SAB108”), TDS evaluated these errors and determined that they were immaterial to each of the reporting periods affected and, therefore, amendment of previously filed reports was not required. However, in order to provide consistency in the Consolidated Statement of Cash Flows and as permitted by SAB108, revisions for these immaterial amounts to previously reported amounts were reflected in the financial information as of and for the periods ended December 31, 2011, are reflected in the financial information herein and will be reflected in future filings containing such financial information. In preparing its financial statements for the nine months ended September 30, 2011, TDS discovered certain errors related to accounting for asset retirement obligations and asset retirement costs. These errors resulted in the overstatement of Total operating expenses, Property, plant and equipment, net and Other deferred liabilities and credits in the first and second quarter 2011 interim financial statements and in the 2010, 2009 and 2008 annual periods reported in the Company’s December 31, 2010 financial statements. In addition to these errors, TDS identified two other immaterial errors, related to interest expense and income tax expense that impacted the year ended December 31, 2010. The December 31, 2007 Retained earnings balance presented in the December 31, 2010 annual financial statements also was overstated as a result of these errors. In accordance with SAB 99 and SAB 108, TDS evaluated these errors and determined that they were immaterial to each of the reporting periods affected and, therefore, amendments of previously filed reports were not required. However, if the adjustments to correct the cumulative errors had been recorded in the third quarter 2011, TDS believes that the impact would have been significant to the third quarter results and would have impacted comparisons to prior periods. As permitted by SAB 108, revisions for these immaterial amounts to previously reported annual and quarterly results were reflected in the financial information as of and for the periods ended September 30, 2011 and December 31, 2011, are reflected in the financial information herein and will be reflected in future filings containing such financial information. In accordance with SAB 108, the combined effects of the foregoing revisions to the Consolidated Statement of Operations and the Consolidated Statement of Cash Flows were as follows: Consolidated Statement of Operations — Three Months Ended March 31, 2011 As previously (Dollars in thousands) reported (1) Adjustment Revised Depreciation, amortization and accretion $ 192,518 $ (1,705 ) $ 190,813 Total operating expenses 1,171,513 (1,705 ) 1,169,808 Operating income 87,168 1,705 88,873 Interest expense (28,099 ) 1,590 (26,509 ) Total investment and other income (expense) (6,007 ) 1,590 (4,417 ) Income before income taxes 81,161 3,295 84,456 Income tax expense 28,917 1,242 30,159 Net income 52,244 2,053 54,297 Net income attributable to noncontrolling interests, net of tax (10,622 ) (171 ) (10,793 ) Net income attributable to TDS shareholders 41,622 1,882 43,504 Net income available to common shareholders 41,610 1,882 43,492 Basic earnings per share attributable to TDS shareholders 0.40 — 0.40 Diluted earnings per share attributable to TDS shareholders 0.40 (0.01 ) 0.39 Consolidated Statement of Cash Flows — Three Months Ended March 31, 2011 As previously (Dollars in thousands) reported (1) Adjustment Revised Net income $ 52,244 $ 2,053 $ 54,297 Depreciation, amortization and accretion 192,518 (1,705 ) 190,813 Change in Accounts payable (15,134 ) 71,323 56,189 Change in Accrued taxes 17,590 1,242 18,832 Change in Accrued interest 16,662 (1,590 ) 15,072 Change in Other assets and liabilities (87,661 ) (71 ) (87,732 ) Cash flows from operating activities 261,790 71,252 333,042 Cash used for additions to property, plant and equipment (127,463 ) (30,434 ) (157,897 ) Cash flows from investing activities (288,681 ) (30,434 ) (319,115 ) Net increase (decrease) in cash and cash equivalents 223,876 40,818 264,694 In Quarterly Report on Form 10-Q for the period ended March 31, 2011, filed on May 6, 2011. 11 Table of Contents 3. Fair Value Measurements As of March 31, 2012 and December 31, 2011, TDS did not have any financial assets or liabilities that were required to be recorded at fair value in its Consolidated Balance Sheet in accordance with GAAP. However, TDS has applied the provisions of fair value accounting for purposes of computing the fair value of financial instruments for disclosure purposes as displayed below. Under the provisions of GAAP, fair value is a market-based measurement and not an entity-specific measurement, based on an exchange transaction in which the entity sells an asset or transfers a liability (exit price). The provisions also established a fair value hierarchy that contains three levels for inputs used in fair value measurements. Level 1 inputs include quoted market prices for identical assets or liabilities in active markets. Level 2 inputs include quoted market prices for similar assets and liabilities in active markets or quoted market prices for identical assets and liabilities in inactive markets. Level 3 inputs are unobservable. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. A financial instrument’s level within the fair value hierarchy is not representative of its expected performance or its overall risk profile and, therefore, Level 3 assets are not necessarily higher risk than Level 2 assets or Level 1 assets. Level within March 31, December 31, the Fair Value Hierarchy Book Value Fair Value Book Value Fair Value (Dollars in thousands) Cash and cash equivalents 1 $ 639,130 $ 639,130 $ 563,275 $ 563,275 Short-term investments (1)(2) Certificates of deposit 1 27,195 27,195 27,444 27,444 Government-backed securities (3) 1 202,780 202,780 218,829 218,829 Long-term investments (1)(4) Government-backed securities (3) 1 50,333 50,429 45,138 45,310 Long-term debt (5) Publicly traded 1 983,250 1,022,534 983,250 1,043,549 Non-public 2 542,477 534,805 542,398 543,309 Designated as held-to-maturity investments and recorded at amortized cost in the Consolidated Balance Sheet. Maturities are less than twelve months from the respective balance sheet dates. Includes U.S. treasuries and corporate notes guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program. At March 31, 2012, maturities range between 14 and 24 months. Excludes capital lease obligations and current portion of Long-term debt. The fair values of Cash and cash equivalents and Short-term investments approximate their book values due to the short-term nature of these financial instruments. The fair values of Long-term investments were estimated using quoted market prices for the individual issuances. The fair value of long-term debt, excluding capital lease obligations and the current portion of such long-term debt, was estimated using market prices for TDS’ Publicly traded debt, which included the 7.0% Senior Notes, 6.875% Senior Notes and 6.625% Senior Notes, and U.S. Cellular's 6.95% Senior Notes. TDS estimated the fair value of the Non-public debt through a discounted cash flow analysis using the interest rates or estimated yield to maturity for each borrowing, which ranged from 0.0% to 6.99%. As of March 31, 2012 and December 31, 2011, TDS did not have nonfinancial assets or liabilities that required the application of fair value accounting for purposes of reporting such amounts in the Consolidated Balance Sheet. 4. Income Taxes TDS’ overall effective tax rate on Income before income taxes for the three months ended March 31, 2012 and March 31, 2011 was 28.9% and 35.7%, respectively. The effective tax rate for the three months ended March 31, 2012 was lower than the rate for the three months ended March 31, 2011 primarily as a result of tax benefits related to the expiration of the statute of limitations for certain tax years and the correction of deferred tax balances related to certain partnership investments. The amount of the correction was $ 3.8 million and relates to the quarter ended December 31, 2011. The benefits from these changes, along with other discrete items, decreased income tax expense for the three months ended March 31, 2012 by $7.2 million; absent these benefits, the effective tax rate for such period would have been higher by 9.3 percentage points. 12 Table of Contents TDS incurred a federal net operating loss in 2011 largely attributable to 100% bonus depreciation applicable to qualified capital expenditures. TDS carried back this federal net operating loss to prior tax years, and received a $59.9 million refund in the first quarter of 2012 for carrybacks related to 2009 and 2010 tax years. TDS’ future federal income tax liabilities associated with the benefits realized from bonus depreciation are accrued as a component of Net deferred income tax liability (noncurrent) in the Consolidated Balance Sheet. The bonus depreciation rate for federal income tax purposes is 50% for 2012 and will expire at the end of the year. TDS expects federal income tax payments to substantially increase beginning in 2013 and remain at a higher level for several years as the amount of TDS’ federal tax depreciation deduction substantially decreases. 5. Earnings Per Share Basic earnings per share attributable to TDS shareholders is computed by dividing Net income available to common shareholders of TDS by the weighted average number of common shares outstanding during the period. Diluted earnings per share attributable to TDS shareholders is computed by dividing Net income available to common shareholders of TDS by the weighted average number of common shares outstanding during the period adjusted to include the effects of potentially dilutive securities. Potentially dilutive securities primarily include incremental shares issuable upon exercise of outstanding stock options and the vesting of restricted stock units. On January 13, 2012, TDS shareholders approved a Share Consolidation Amendment to the Restated Certificate of Incorporation of TDS whereby (a) each Special Common Share was reclassified as a Common Share on a one-for-one basis, (b) each Common Share was reclassified as 1.087 Common Shares, and (c) each Series A Common Share was reclassified as 1.087 Series A Common Shares. The weighted average number of shares used in basic and diluted earnings per share as of the beginning of all periods presented, have been retroactively restated to reflect the impact of the increased shares outstanding as a result of the Share Consolidation. The amounts used in computing earnings per share and the effects of potentially dilutive securities on the weighted average number of Common and SeriesA Common Shares are as follows: Three Months Ended March 31, (Dollars and shares in thousands, except per share amounts) Basic earnings per share attributable to TDS shareholders: Net income available to common shareholders of TDS used in basic earnings per share $ 52,242 $ 43,492 Adjustments to compute diluted earnings: Noncontrolling interest (1) (345 ) (209 ) Preferred dividend (2) 12 12 Net income attributable to common shareholders of TDS used in diluted earnings per share $ 51,909 $ 43,295 Weighted average number of shares used in basic earnings per share: Common Shares 101,534 101,860 Series A Common Shares 7,119 7,076 Total 108,653 108,936 Effects of dilutive securities: Stock options 202 540 Restricted stock units 180 184 Preferred shares 63 55 Weighted average number of shares used in diluted earnings per share 109,098 109,715 Basic earnings per share attributable to TDS shareholders $ 0.48 $ 0.40 Diluted earnings per share attributable to TDS shareholders $ 0.48 $ 0.39 The noncontrolling income adjustment reflects the additional noncontrolling share of U.S. Cellular’s income computed as if all of U.S. Cellular’sdilutive securities were outstanding. The preferred dividend adjustment reflects the dividend reduction related to preferred securities that were dilutive, and therefore treated as if converted for shares. 13 Table of Contents Certain Common Shares issuable upon the exercise of stock options, vesting of restricted stock units or conversion of Convertible preferred shares were not included in average diluted shares outstanding for the calculation of Diluted earnings per share because their effects were antidilutive. The number of such Common Shares excluded is shown in the table below. Three Months Ended March 31, (Shares in thousands) Stock options 4,301 1,557 Restricted stock units — — Convertible preferred shares — — 6. Acquisitions, Divestitures and Exchanges TDS assesses its existing wireless and wireline interests on an ongoing basis with a goal of improving the competitiveness of its operations and maximizing its long-term return on investments. As part of this strategy, TDS reviews attractive opportunities to acquire additional wireless operating markets and wireless spectrum; and telecommunications companies and related service businesses, such as HMS businesses. In addition, TDS may seek to divest outright or include in exchanges for other interests those interests that are not strategic to its long-term success. In March 2012, U.S. Cellular sold the majority of the assets and liabilities of a wirelessmarket for $49.8 million in cash, net of preliminary working capital adjustments. In connection with the sale, a $4.2 million gain was recorded in (Gain) loss on asset disposals, net in the Consolidated Statement of Operations. At December 31, 2011, assets and liabilities of $49.6 million and $1.1 million, respectively, related to this wirelessmarket were classified in the Consolidated Balance Sheet as “held for sale.” Acquisitions, divestitures and exchanges did not have a material impact in TDS’ consolidated financial statements for the periods presented, and pro forma results, assuming acquisitions, divestitures and exchanges had occurred at the beginning of each period presented, would not be materially different from the results reported. 7. Intangible Assets Changes in TDS’ licenses for the three months ended March 31, 2012 and 2011 are presented below. There were no significant changes to Goodwill or Other intangible assets during the periods presented. Licenses U.S. Non-Reportable Cellular (1) TDS Telecom Segment (2) Total (Dollars in thousands) Balance December 31, 2011 $ 1,475,994 $ 2,800 $ 15,220 $ 1,494,014 Acquisitions 11,096 — — 11,096 Balance March 31, 2012 $ 1,487,090 $ 2,800 $ 15,220 $ 1,505,110 Balance December 31, 2010 $ 1,457,326 $ 2,800 $ — $ 1,460,126 Acquisitions 300 — — 300 Balance March 31, 2011 $ 1,457,626 $ 2,800 $ — $ 1,460,426 Prior to January 1, 2009, TDS accounted for U.S. Cellular’s share repurchases as step acquisitions, allocating a portion of the share repurchase value to TDS licenses and goodwill, as required by GAAP in effect at that time. Consequently, U.S. Cellular's licenses and goodwill on a stand-alone basis do not match the TDS consolidated licenses and goodwill related to U.S. Cellular. “ Non-Reportable Segment” consists of amounts related to Suttle-Straus and, as of September 23, 2011, Airadigm. 14 Table of Contents 8. Investments in Unconsolidated Entities Investments in unconsolidated entities consist of amounts invested in wireless and wireline entities in which TDS holds a noncontrolling interest. These investments are accounted for using either the equity or cost method. Equity in earnings of unconsolidated entities totaled $23.4 million and $19.4 million in the three months ended March 31, 2012 and 2011, respectively; of those amounts, TDS' investment in the Los Angeles SMSA Limited Partnership (“LA Partnership”) contributed $17.1 million and $13.0 million in the three months ended March 31, 2012 and 2011, respectively. TDS held a 5.5% ownership interest in the LA Partnership during these periods. The following table, which is based on information provided in part by third parties, summarizes the combined results of operations of TDS' equity method investments: Three Months Ended March 31, (Dollars in thousands) Revenues $ 1,437,008 $ 1,329,057 Operating expenses 1,076,750 1,036,245 Operating income 360,258 292,812 Other income 649 (1,835 ) Net income $ 360,907 $ 290,977 9. Commitments, Contingencies and Other Liabilities Indemnifications TDS enters into agreements in the normal course of business that provide for indemnification of counterparties. The terms of the indemnifications vary by agreement. The events or circumstances that would require TDS to perform under these indemnities are transaction specific; however, these agreements may require TDS to indemnify the counterparty for costs and losses incurred from litigation or claims arising from the underlying transaction. TDS is unable to estimate the maximum potential liability for these types of indemnifications as the amounts are dependent on the outcome of future events, the nature and likelihood of which cannot be determined at this time. Historically, TDS has not made any significant indemnification payments under such agreements. Legal Proceedings TDS is involved or may be involved from time to time in legal proceedings before the Federal Communications Commission (“FCC”), other regulatory authorities, and/or various state and federal courts. If TDS believes that a loss arising from such legal proceedings is probable and can be reasonably estimated, an amount is accrued in the financial statements for the estimated loss. If only a range of loss can be determined, the best estimate within that range is accrued; if none of the estimates within that range is better than another, the low end of the range is accrued. The assessment of the expected outcomes of legal proceedings is a highly subjective process that requires judgments about future events. The legal proceedings are reviewed at least quarterly to determine the adequacy of accruals and related financial statement disclosures. The ultimate outcomes of legal proceedings could differ materially from amounts accrued in the financial statements. TDS has accrued $1.9 million and $1.9million with respect to legal proceedings and unasserted claims as of March 31, 2012 and December 31, 2011, respectively. TDS has not accrued any amount for legal proceedings if it cannot estimate the amount of the possible loss or range of loss. TDS does not believe that the amount of any contingent loss in excess of the amounts accrued would be material. 15 Table of Contents 10. Variable Interest Entities (VIEs) Consolidated VIEs As of March 31, 2012, TDS holds a variable interest in and consolidates the following VIEs under GAAP: · Aquinas Wireless L.P. (“Aquinas Wireless”); · King Street Wireless L.P. (“King Street Wireless”) and King Street Wireless, Inc., the general partner of King Street Wireless; · Barat Wireless L.P. (“Barat Wireless”) and Barat Wireless,Inc., the general partner of Barat Wireless; · Carroll Wireless L.P. (“Carroll Wireless”) and CarrollPCS,Inc., the general partner of Carroll Wireless; and · Airadigm Communications, Inc. The power to direct the activities of Aquinas Wireless, King Street Wireless, Barat Wireless and Carroll Wireless that most significantly impact their economic performance is shared. Specifically, the general partner of each of these VIEs has the exclusive right to manage, operate and control the limited partnerships and make all decisions to carry on the business of the partnerships; however, the general partner of each partnership needs consent of the limited partner, a TDS subsidiary, to sell or lease certain licenses, to make certain large expenditures, admit other partners or liquidate the limited partnerships. Although the power to direct the activities of the VIEs is shared, TDS has a disproportionate level of exposure to the variability associated with the economic performance of the VIEs, indicating that TDS is the primary beneficiary of the VIEs in accordance with GAAP. Accordingly, these VIEs are consolidated. TDS’ capital contributions and advances made to these VIEs totaled $6.8 million in the three months ended March 31, 2011. There were no capital contributions or advances made to these VIEs in 2012. From time to time, the FCC conducts auctions through which additional spectrum is made available for the provision of wireless services. U.S. Cellular, TDS’ subsidiary, participated in spectrum auctions indirectly through its interests in Aquinas Wireless, King Street Wireless, Barat Wireless and Carroll Wireless, collectively, the “limited partnerships.” Each limited partnership participated in and was awarded spectrum licenses in one of four separate spectrum auctions (FCC Auctions 78, 73, 66 and 58). Each limited partnership qualified as a “designated entity” and thereby was eligible for bidding credits with respect to licenses purchased in accordance with the rules defined by the FCC for each auction. In most cases, the bidding credits resulted in a 25% discount from the gross winning bid. TDS has a variable interest in Airadigm as a result of a secured loan to Airadigm, a contractual promise to fund a portion of Airadigm’s obligations, and the equity interest it holds in Airadigm. TDS has the power to direct the activities that most significantly impact Airadigm’s economic performance and the obligation to absorb losses or the right to receive benefits that could potentially be significant to Airadigm, indicating that TDS is the primary beneficiary of Airadigm in accordance with GAAP. In addition, TDS has a majority voting interest in Airadigm. Accordingly, Airadigm is consolidated. The following table presents the classification of the consolidated VIEs’ assets and liabilities in TDS’ Consolidated Balance Sheet. March 31, December 31, (Dollars in thousands) Assets Cash $ 5,571 $ 13,299 Other current assets 3,902 3,719 Intangible assets 503,990 501,829 Property, plant and equipment 30,123 27,642 Other assets and deferred charges 3,532 3,612 Total assets $ 547,118 $ 550,101 Liabilities Current liabilities $ 5,740 $ 5,944 Deferred liabilities and credits 7,046 5,481 Total liabilities $ 12,786 $ 11,425 16 Table of Contents Other Related Matters TDS may agree to make additional capital contributions and/or advances to the VIEs discussed above and/or to their general partners to provide additional funding for the development of licenses granted in the various auctions. TDS may finance such amounts with a combination of cash on hand, borrowings under its revolving credit agreement and/or long-term debt. There is no assurance that TDS will be able to obtain additional financing on commercially reasonable terms or at all to provide such financial support. Aquinas Wireless, King Street Wireless, Barat Wireless and Carroll Wireless are in the process of developing long-term business plans. These entities were formed to participate in FCC auctions of wireless spectrum and to fund, establish, and provide wireless service with respect to any FCC licenses won in the auctions. Airadigm is a Wisconsin-based wireless service provider. As such, these entities have risks similar to the business risks described in the “Risk Factors” in TDS’ Form 10-K for the year ended December 31, 2011. U.S. Cellular began offering fourth generation Long-term Evolution (“4G LTE”) service in certain cities within its service areas during the first quarter of 2012 and has plans to expand the deployment of 4G LTE to cover over 50 percent of customers by the end of 2012. U.S. Cellular currently provides 4G LTE service in conjunction with King Street Wireless. 11. Common Stockholder's Equity On January 13, 2012, TDS shareholders approved certain amendments to the Restated Certificate of Incorporation of TDS (“Charter Amendments”). These approved Charter Amendments include (a) a Share Consolidation Amendment to reclassify (i) each Special Common Share as one Common Share, (ii) each Common Share as 1.087 Common Shares, and (iii) each Series A Common Share as 1.087 Series A Common Shares, (b) a Vote Amendment to fix the percentage voting power in certain matters and (c) amendments to eliminate obsolete and inoperative provisions as more fully described in TDS’ Current Report on Form 8-K dated January 24, 2012. These approved Charter Amendments were effected on January 24, 2012 at which time each outstanding Special Common Share was reclassified as one Common Share and the Special Common Shares ceased to be outstanding and consequently ceased trading on the New York Stock Exchange under the symbol “TDS.S.” As of January 24, 2012, immediately prior to the reclassification, there were outstanding 6,549,000 Series A Common Shares, 49,980,000 Common Shares, 47,012,000 Special Common Shares and 8,300 Preferred Shares. As of January 24, 2012 immediately following the reclassification, there were outstanding 7,119,000 Series A Common Shares, 101,340,000 Common Shares and 8,300 Preferred Shares. As a result of the share reclassification, shares outstanding at December 31, 2011, as well as average basic and diluted shares outstanding used to calculate earnings per share, as of the beginning of all periods presented in this Form 10-Q have been retroactively restated to reflect the impact of the increased shares outstanding. TDS’ Consolidated Balance Sheet as of December 31, 2011 has also been retroactively adjusted to reflect the incremental shares issued to Common and Series A shareholders based on the closing price of TDS Common Shares as of December 31, 2011. As a result of the reclassification, an increase in Common Shares, Series A Common Shares and Capital in Excess of Par was offset by a corresponding decrease in Retained Earnings with no change to the overall amount of shareholders’ equity. TDS and U.S. Cellular Share Repurchases On November 19, 2009, the Board of Directors of TDS authorized a $250 million stock repurchase program for both TDS Common and Special Common Shares from time to time pursuant to open market purchases, block transactions, private purchases or otherwise, depending on market conditions. This authorization will expire on November 19, 2012. Following the fourth quarter of 2011, Special Common Shares ceased to be authorized, issued and outstanding as a result of the Share Consolidation Amendment that became effective on January 24, 2012. As a result, the foregoing share repurchase authorization no longer applies to Special Common Shares, but continues to apply to Common Shares until its expiration date. On November 17, 2009, the Board of Directors of U.S. Cellular authorized the repurchase of up to 1,300,000 Common Shares on an annual basis beginning in 2009 and continuing each year thereafter, on a cumulative basis. These purchases will be made pursuant to open market purchases, block purchases, private purchases, or otherwise, depending on market prices and other conditions. This authorization does not have an expiration date. 17 Table of Contents Share repurchases made under these authorizations were as follows: Three Months Ended March 31, Number of Shares Average Cost Per Share Amount (Dollars and shares in thousands, except cost per share) U.S. Cellular Common Shares — $ — $ — TDS Common Shares — — — U.S. Cellular Common Shares 357 $ 48.61 $ 17,357 TDS Common Shares — — — TDS Special Common Shares 407 28.49 11,603 12. Noncontrolling Interests The following schedule discloses the effects of Net income attributable to TDS shareholders and changes in TDS’ ownership interest in U.S. Cellular on TDS’ equity for the three months ended March 31, 2012 and 2011: Three Months Ended March 31, (Dollars in thousands) Net income attributable to TDS shareholders $ 52,254 $ 43,504 Transfer (to) from the noncontrolling interests Change in TDS’ Capital in excess of par value from U.S. Cellular’s issuance of U.S. Cellular shares (428 ) (661 ) Change in TDS’ Capital in excess of par value from
